DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020, has been entered.
This Office Action is also in response to applicant’s amendment filed on December 4, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claim 1 and has canceled claims 7 and 19.  
Claims 1-6 and 8-18 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The phrase “the holographic display method” recited in claim 12 is confusing and indefinite since it lacks proper antecedent basis from its based claim.  Claim 13 inherits the rejection from its based claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 8, 9, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Chen et al (US 2013/0033752 A1) in view of the US patent application publication by Shimshi et al (US 2009/0190180 A1) and US patent application publication by Takatori (US 2012/0200795 A1).
Chen et al teaches a diffraction type three-dimensional display element that is comprised of a plurality of display units wherein each of the plurality of display units is comprised at least two adjacent pixels including a left-eye image output area (32, please see Figures 3 and 4 ) and a right-eye image output area (33) wherein each pixel comprises three primary color sub-pixels gratings 411 or 412), wherein each sub-pixel of the plurality of sub-pixels corresponding to one of the plurality of phase plates in light exiting direction of the sub-pixel and the plurality of phase plates or the steeped gratings (411 or 421) being configured to control diffraction angles of the light coming out of the plurality of phase plates or stepped gratings.  Chen et al teaches that the diffractive angles of the light coming out of the phase plate corresponding to the sub-pixels in one same pixel (such as pixel 32 or pixel 33) are the same and a diffractive angle of first light coming out of the phase plates (411) corresponding to a first pixel (32) in one of the plurality of display units is different from a diffractive angle of second light coming out of the phase plates (421) corresponding to a second pixel (33) that is different from the first pixel and is in the same display unit as the first pixel, (please see paragraphs [0028] to [0029]).   
This reference teaches the first diffraction area (41, Figure 3) and the second diffraction area (42) of the plurality of phase plate (40) is arranged with the stepped gratings in each areas (411, 421) being symmetrical to each other with the left eye viewing field (61) and right eye viewing field (62) being crossed from each other, (please see Figure 3).  The reverse extension line of the first light and reverse extension line of the second light does not seem to interest each other.  Shimshi et al in the same field of endeavor teaches a common arrangement of the pixels (30, Figure 2) for the left eye and for the right eye and the plurality of diffraction optical elements (44B, Figure 4B or 46B, Figure 5B) for diffracting the light from the sub-pixels for the left eye image to the left eye (90) and for diffracting the light from the sub-pixels for the right eye image to the right eye (91) wherein the left eye and right eye field of views are not crossed.  It would then have been obvious to one skilled in the art to apply the teachings of Shimshi et al alternatively arrange the 3D display of Chen et al to have the adjacent pixels and the corresponding diffraction areas to be arranged so that the field of view that is not crossed and at the same time to allow the extension line of the lights to interest at an image plane.  
Shimshi et al teaches that the diffraction gratings (44B or 46B) are disposed at a side of the color sub-pixels that face the viewer.  These references however do not teach to comprise an array substrate and a color filter substrate.  Nevertheless, array substrate and color filter substrate are typical components of a display as demonstrated by Takatori.  Takatori teaches a typical display that is comprised of an array substrate (3011, Figure 52) and a color filter substrate that comprises primary color filter layer (3022) and three dimensional display element (3022) that is disposed at a side of the color filter layer that is facing away from the array substrate.  It would then have been obvious to one skilled in the art to apply the teachings of Takatori to modify the display device of Chen et al in light of Shimshi et al to include an array substrate and color filter substrate to make the display device have a typical display device structure.  
These references further do not teach explicitly that the optical display panel is a holographic display panel.  However, the recitation of “holographic” is not given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  (Kropa v. Robie, 88 USPQ 478 (CCPA 1951)).  It also has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  

With regard to claim 3, Shimshi et al teaches that a first display unit of the plurality of display units has an image plane position different from an image plane position of any one of the display units adjacent to the first display unit, (please see Figures 9 and 10).  
With regard to claim 5, as shown in Figures 3 and 4, Chen et al teaches the plurality of sub-pixels (34) of each pixel (32 and 33) are arranged in same row.  
With regard to claim 6, Chen et al teaches that the plurality of phase plates (411 and 421, Figures 3 and 4) are transparent gratings, (please see paragraph [0028]).  
With regard to claim 8, Chen et al teaches that the display panel is constituted in a display device.  
With regard to claim 9, Shimshi et al teaches that the display may comprise liquid crystal display deice (please see paragraph [0005]), which implicitly comprise backlight source to provide backlight to the liquid crystal panel.  As shown in Figure 3 of Chen et al, the image light from the display (30) is collimated and which implicitly means or obvious to one skilled in the art to modify the illuminated backlight to be collimated.  
With regard to claim 14, Chen et al in light of Shimshi et al teaches that the plurality of display units are divided into a plurality of display groups arranged into array wherein each of the plurality of display groups includes at least two display units and the at least two display 
With regard to claim 15, Shimshi et al teaches that a first display unit of the plurality of display units has an image plane position different from an image plane position of any one of the display units adjacent to the first display unit, (please see Figures 9 and 10).  
With regard to claim 17, as shown in Figures 3 and 4, Chen et al teaches the plurality of sub-pixels (34) of each pixel (32 and 33) are arranged in same row.  
With regard to claim 18, Chen et al teaches that the plurality of phase plates (411 and 421, Figures 3 and 4) are transparent gratings, (please see paragraph [0028]).  

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Shimshi et al and Takatori as applied to claim 1 above, and further in view of the US patent application publication by Su et al (US 2009/0015764 A1).
The optical display panel taught by Chen et al in combination with the teachings of  Shimshi et al and Takatori  as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 4 and 16, these references teach that the plurality of sub-pixels are arranged in same row but do not teach explicitly that the plurality of sub-pixels may alternatively arranged in a delta fashion as described in claims 4 and 16.  Su et al in the same field of endeavor teaches a display panel having a plurality of sub-pixels including a first, a second and a third sub-pixel that are being arranged in two adjacent rows, in a delta arrangement, wherein the first sub-pixel and the second sub-pixel (such as G and B, Figure 4), are arranged alternately in a .  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Shimshi et al and Takatori as applied to claim 1 above, and further in view of the US patent issued to Nishii et al (PN. 5,119,214).
The optical display panel taught by Chen et al in combination with the teachings of Shimshi et al and Takatori as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 10 and 12, these references do not teach explicitly that the display device comprises the method of obtaining coded information of a holographic image.  Nishii et al in the same field of endeavor teaches a method for forming and displaying a computer generated hologram wherein the method comprises step of obtaining coded information of a holographic image wherein the code information comprises amplitude and phase components for the image displayed by the pixels of a display device, which constitute to a gray scale value of each pixel in each feature area of the image.  It is implicitly true that the amplitude component or the gray scale value us superimposed with image plane position data of the feature area.  Nishii et al teaches that the transmittance of each pixel is determined by the applied voltage data and in order to display the holographic image comprising the coded information of amplitude and phase 
With regard to claims 11 and 13, Shimshi et al teaches that the plurality of display units are divided into a plurality of display groups arranged into array wherein each of the plurality of display groups includes at least two display units and the at least two display units are located adjacent to each other, (please see Figures 9 and 10).  It is implicitly true that image plane positions (i.e. read as the interest of the reverse extension of the lights) of the display units in same one of the plurality of display groups are different from each other.  It is implicitly true that in order to display the coded information of the hologram on the display device, selecting and turning on one pixel of each display unit is required.  
Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive. Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872